
	

113 SRES 72 ATS: To observe the contributions of the American Chiropractic Association and to recognize the 50th anniversary of the founding of the organization.
U.S. Senate
2013-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 72
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2013
			Mr. Harkin (for himself
			 and Mr. Grassley) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		To observe the contributions of the
		  American Chiropractic Association and to recognize the 50th anniversary of the
		  founding of the organization.
	
	
		Whereas the chiropractic profession is a holistic,
			 wellness-oriented healing art founded in the United States;
		Whereas doctors of chiropractic are licensed to serve as
			 primary care, portal-of-entry healthcare providers in all 50 of the United
			 States;
		Whereas doctors of chiropractic have broad diagnostic
			 skills and are trained to recommend therapeutic and rehabilitative exercises,
			 as well as to provide nutritional, dietary, and lifestyle counseling,
			 reaffirming their role as providers trained in wellness and prevention;
		Whereas it is estimated that approximately 22,000,000
			 Americans annually seek care from a doctor of chiropractic for a range of
			 health conditions;
		Whereas due to the popularity of chiropractic care for the
			 treating a range of spinal-related maladies including back and neck pain which
			 are widespread throughout our society, the chiropractic profession serves as a
			 critically important part of America’s health delivery system;
		Whereas Congress has recognized the value and
			 contributions of the chiropractic profession by enacting several provisions of
			 law aimed at integrating chiropractic care into the Department of Veterans
			 Affairs and the Department of Defense health care system;
		Whereas the American Chiropractic Association serves as
			 the chiropractic profession’s premier leadership and professional organization
			 nationally;
		Whereas the American Chiropractic Association has
			 established a well-deserved reputation for upholding and promoting the highest
			 ethical and professional standards for the practice of chiropractic
			 care;
		Whereas the American Chiropractic Association is committed
			 to excellence in chiropractic education, including continuing education;
		Whereas the American Chiropractic Association seeks to
			 promote timely access to health care, including the promotion of wellness and
			 disease prevention;
		Whereas the American Chiropractic Association is a vocal
			 advocate of evidence-based medicine and the delivery of effective health care
			 services based on scientific research; and
		Whereas 2013 is the 50th anniversary of the founding of
			 the American Chiropractic Association: Now, therefore, be it
		
	
		That the Senate recognizes the many
			 important contributions of the American Chiropractic Association to the welfare
			 of both the chiropractic profession and our the health delivery system of the
			 United States and recognizes the 50th Anniversary of the founding of the
			 Association.
		
